Title: From Abigail Smith Adams to John Quincy Adams, 20 May 1816
From: Adams, Abigail Smith
To: Adams, John Quincy




My dear Son
Quincy May 20th 1816


 I have already written to you by the Galen, my Letter was anteriour to the calamity which the inclosed papers will full soon, inform you of.—what can we Say? but Lord thou destroyest the hopes of man. I know not how to describe the Gloom which has overspread the public mind—To departed worth, the tear of Friendship flow’s. Party Spirit is Silent, and drops her veil, and bows acknowledging those Superiour Talents, which can no longer excite Envy, but are hallowed as a Sacred deposit, to the State which gave birth to so great a man, to the Nation which he has Served, in Numerous offices and capacities, and from which he is taken, in the Plentitude of his power, and in the height of his influence, and usefullness. taken and left neither Rival, or equal of his Age Years, to compensate for his loss.
In the supreme Court of the united States this last winter, where he received his bane, he shone beyond his usual Lusture, and has gone out, in a blaize of Glory; he was engaged in Many Causes in which the united States, was a party. the accounts which reachd us from thence, were full of admiration at the display of his wonderfull powers—I inclose to you, Some of the Tributes offerd to his Memory—I Shall write to the Children by the next vessel—my health is better than I ever expected it to be again—your father too, is comfortable for his years—
affectionatly your Mother A—


Love to Mrs Adams—





